ORDER

PER CURIAM
Darryl Walton (“Movant”) appeals from the denial of his Rule 29.15 post-conviction relief motion after an evidentiary hearing. After a jury trial, Movant was convicted of two counts of distribution of a controlled substance, in violation of Section 195.211, RSMo (Cum.Supp. 2011); one count of second degree drug trafficking, in violation of Section 195.223; and one count of possession of a controlled substance, in violation of Section 195.202. He was sentenced as a prior and persistent drug offender to twelve years of imprisonment on each count with all sentences to run concurrently. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).